UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7203



WALTER M. LEACH, JR.,

                                              Plaintiff - Appellant,

          versus


KENNETH UNDERWOOD, Lieutenant; DON PUGH, Cor-
poral; JAMES E. FOX; JERRY CANTERBURY; DEAN
BARNES; TIMOTHY LUIKART; MATTHEW GIBSON,

                                           Defendants - Appellees,
          and


STEVEN CANTERBURY; BETTY EWING,

                                                          Defendants.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley. Charles H. Haden II, Chief
District Judge. (CA-99-422-5)


Submitted:   December 14, 2000         Decided:     December 21, 2000


Before WIDENER, WILKINS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Walter M. Leach, Jr., Appellant Pro Se. Chad Marlo Cardinal, As-
sistant Attorney General, Charleston, West Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Walter M. Leach, Jr., appeals the district court’s order deny-

ing relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.

We have reviewed the record and the district court’s opinion

accepting the magistrate judge’s recommendation and find no re-

versible error.    Accordingly, we affirm on the reasoning of the

district court.   Leach v. Canterbury, No. CA-99-422-5 (S.D.W. Va.

Aug. 1, 2000).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2